443 So. 2d 1074 (1984)
Steven SNOW, Appellant,
v.
STATE of Florida, Appellee.
No. AR-199.
District Court of Appeal of Florida, First District.
January 18, 1984.
Michael Allen, Public Defender, P. Douglas Brinkmeyer, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., Raymond L. Marky, Asst. Atty. Gen., for appellee.
MILLS, Judge.
Snow appeals his sentence for kidnapping and sexual battery. He contends the trial judge erred in retaining jurisdiction without stating the reasons for doing so with individual particularity as required by Section 947.16(3)(a), Florida Statutes (1981). Because the alleged error was not raised below, we decline to consider it on direct appeal. Walker v. State (Fla. 1st DCA 1983) [8 FLW 2896].
The appeal is dismissed without prejudice for Snow to raise this issue by motion pursuant to Florida Rule of Criminal Procedure 3.850.
SHIVERS and ZEHMER, JJ., concur.